Title: To George Washington from Major General Charles Lee, 8 December 1776
From: Lee, Charles
To: Washington, George



Dr General
Morris Town [N.J.] Dec’r the 8th 1776

Colonel Hampton will give you a return of the Militia already assembled and of those (if it can be call’d a return) expected—the whole will as it is said make by tomorrow morning one thousand—my Corps that pass’d the N. River will amount (for We are considerably diminish’d) to seven and twenty hundred—in fact our Army may be estimated at four thoushand—If I was not taught to think that your Army was considerably reinforc’d I shoud immediately join you but as I am assurd you are very strong I shoud imagine We can make a better impression by hanging on their rear—for which purpos—a good Post at Chatham seems the best calculated—it is at a happy distance from Newark Elizabeth Town Woodbridge and Bounbrok—it will annoy distract and consequently weaken em—as to your Excellencies idea of surprizing Brunswick the post I propose taking offers the greatest probability of success—but We are so ill shod and destitute of L. Horse that this desultory War is hard upon the poor Soldiers—but I must do em the justice to say that They have noble spirits and will, I have no doubt, render great service to their Country. God bless you General—yours Most sincerely

Charles Lee

